PIERCE, Chief Judge.
Appellant June Clayton was charged, tried, and found guilty by a jury of the unlawful sale of a narcotic drug, to-wit, heroin. In due course, she was adjudged guilty as charged and sentenced to a term of imprisonment in the State Prison. She has appealed from said judgment and sentence directly to this Court.
The local Public Defender, who was appointed by the trial Court to represent appellant here, has filed in this Court what is known as an Anders brief” wherein, after reviewing the merits contained in the transcript of record, states that he “has carefully examined the record on appeal and can find nothing which would arguably support an appeal”, and for such reason requests that he be relieved as attorney of record for appellant, citing Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
Accordingly, this Court caused a copy of said brief to be served on appellant, who was thereupon allowed 30 days by this Court to file an additional brief calling our attention to any matters which appellant feels should be considered by us in connection with the appeal. Nothing sufficient having been so filed by or on behalf of appellant, the judgment and sentence appealed is hereby—
Affirmed.
HOBSON and McNULTY, JJ., concur.